DETAILED ACTION

Remarks
A timely reply to this Office Action is necessary to avoid abandonment of the application. The period for reply is set to expire 3 months from the mailing date of this Office Action. Extensions of time may be available. Information about how to file a reply is available at <https://www.uspto.gov/patents-maintaining-patent/responding-office-actions>. Information about how to format a reply, including a sample, is available at <https://www.uspto.gov/patent/laws-and-regulations/final-rule-37-cfr-1121-revised-amendment-practice-more-information>. Note that all replies must be signed. Additional information that may be useful to pro se applicants is available at <https://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program>.
This Office action may make reference to the Manual of Patent Examining Procedure (MPEP). An electronic version of this publication is available at <https://www.uspto.gov/web/offices/pac/mpep/index.html>.
This Office Action may cite one or more of US patent documents, foreign patent documents, and non-patent documents. Copies of US patent documents are not routinely provided with Office Actions. They may be accessed electronically via <http://patft.uspto.gov/>. Copies of cited foreign patent documents and non-patent documents are enclosed if they are not already of record. If Applicant is unable to locate a copy of a cited document, Applicant may contact the Examiner using the contact information in the “Conclusion” section below.
Applicant is invited to schedule an optional interview with the Examiner prior to filing a reply. Instructions for scheduling an interview may be found in the “Conclusion” section below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the Leahy–Smith America Invents Act (or “AIA ”). 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The supplemental amendment filed January 19, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 101 have been fully considered and are persuasive, on the whole, in light of the amendments. Accordingly, the rejections are withdrawn.
Applicant’s arguments with respect to the rejections under 35 USC 112(b) have been fully considered and are partially persuasive. With respect to the means-plus-function language in claim 1, applicant’s amendments are sufficient to obviate the issue. With respect to the step-plus-function language in claim 2, applicant’s arguments are not persuasive. For each of the step-plus-function limitations, applicant points to more than a dozen paragraphs spread throughout the clearly linked to specific acts, such as specific algorithms. The quid pro quo for the convenience of employing the claiming technique permitted by 35 USC 112(f) is that the corresponding structure or acts must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute. See MPEP 2181. Additionally, Applicant’s amendments have introduced new issues. See the updated rejections below.
Applicant’s arguments with respect to the rejections under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive, on the whole, in light of the amendments. Accordingly, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 18, and 23-29 are rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
The claims are generally narrative and indefinite, and fail to conform to current U.S. practice. The Examiner will endeavor to describe as many instances of indefiniteness as is practicable, but the description below may not be exhaustive. Additionally, in an effort to expedite prosecution, the examiner will endeavor to analyze the claims under 35 USC § 101, § 102, § 103, and § 112 to the extent that they are best understood, but this analysis may change if the claims are amended to address the issues laid out below. For the purposes of this Office Action, each of the claims will be construed as requiring all of the subject matter described 
The Examiner recommends amending the claims to address the issues laid out below. Note the format of the claims in the patents cited. More information on claim drafting is available on the Pro Se Assistance Program web page (see URL above), under Pro se resources > Prior to Filing > Claim drafting assistance. Additionally, as noted above, Applicant is invited to schedule an optional interview with the Examiner prior to filing a reply. 

First, independent claim 1 recites something resembling a preamble containing various action steps (“one that utilizes vector entities”) along with numerous statements of what appear to be intended use (“for predictive analytics” and “for the purpose of providing predictions” or “for autonomously suggesting individual components”). It is not clear what effect these limitations have on the scope of the claim because the preamble appears to switch between reciting features along with reciting statements of intended use, and there is no clear delineation between the preamble and the body of the claim. For the purposes of this action, the preamble-like text at the beginning of the claim will be treated as limiting. See MPEP 2111.02.
Furthermore, the claim has been amended to recite a database with relational dependence “to support fast and efficient searches, even in the case of large design archives.” This language describes the invention in subjective terms with no reasonably clear and exclusive definition in the specification, leaving the language without an objective boundary. Although the specification describes examples of a large database (“say, hundreds, thousands, or millions of x, y duplets”; see [0142]), there is no way to measure objectively when a database is large versus not large. Similarly, there is no way to objectively define when searches become sufficiently fast and 
Furthermore, the claim recites “the database with hierarchical structure” and “the database capable of storing,” which appear to be references to the previously-introduced database, but which are grammatically ambiguous because they do not clearly further limit the database (such as by reciting “wherein the database has hierarchical structure”), as opposed to attempting to reference some previously-recited database with a hierarchical structure or database capable of storing. 
Still further, the claim recites “where the inputs to the system model represent ‘intended features’ but the outputs ‘observed features’”. First, it is not clear whether “the inputs” and “the outputs” are intended to refer back to some previously-recited data, such as the “input vector” and “output vector”, or whether “the inputs” and “the outputs” are intended to introduce new data. When an element is mentioned for the first time, it cannot be referred to as “the [element]”, because the language “the [element]” (or “said [element]”) is reserved for referring back to elements that have been previously introduced. Instead, it should be introduced using an indefinite article (e.g., “an element”) or no article at all, depending on which would be grammatically appropriate. 
Still further, it is unclear what effect the use of quotation marks has on the meaning of the phrases “‘intended features’” and “‘observed features’”. For example, it is not clear how the scope of the claim differs from an otherwise identical claim without the quotation marks.
Still further, the claim recites “method used to derive the system model depends on the input data available and the application at hand.” Similar to the issue above, it is not clear if “the input data available” and “the application” are intended to refer back to previous elements, or 
Still further, the claim recites “the system model is derived using multivariate regression, especially in the case of input data set of small to medium size, or implemented using a neural network or another machine learning model, especially in case of input data set of large size.” In addition to the use of the subjective terms “small,” “medium,” and “large,” the claim as amended now requires one of several alternatives, but the selection between the alternatives is somehow biased “especially” in certain cases. The claim recites no particular mechanism by which a computer or the like makes a selection, and it is unclear what it means for the alternatives to be “especially” preferable in certain situations. For example, it is not clear whether the language is intended to describe that a certain alternative is required in a given situation, or merely more likely, and if more likely, how much more likely.

In addition to the above, claim 2 recites limitations identical or nearly identical to the limitations described above, and is rejected for the same reasons, mutatis mutandis.

In addition to the above, claim 2 is a method claim which recites several steps in “step-plus-function” format. Such an approach is explicitly permitted by 35 USC 112(f), which states:

However, the quid pro quo for the convenience of employing this claiming technique is that the corresponding structure or acts for each such element must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute. When a clear link or association is not present, it is impossible to determine the metes and bounds of the claim containing the element, and the claim therefore fails to satisfy the requirement of 35 USC 112(b) that an invention must be particularly pointed out and distinctly claimed. See MPEP 2181.
The following claim elements are limitations that invoke 35 U.S.C. 112(f):
“a database step, for accessing”; 
“a generic system model step, for relating”; and
“a prediction step, for producing”.
However, for each element listed above, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or act performs the claimed function. Consequently, each claim containing an element listed above fails to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. For the purposes of this action, the elements listed above will be construed to encompass electronic software performing the respective functions.
For each claim and each limitation listed above, Applicant may:

(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In addition to the above, claims 3 and 4 are indefinite because they include exemplary claim language (“such as component or assembly objects”) which leads to confusion over the intended scope of the claims. Description of examples or preferences is properly set forth in the specification rather than the claims. See MPEP 2173.05(d).

Any claim not specifically addressed above is rejected for inheriting the deficiencies of a parent claim.


Conclusion
:
US Patent No. 10,776,691 to Ghahramani et al. describes a system which optimizes the process of training a machine learning model.
US Pub. No. 2018/0068271 to Abebe et al. describes a system which uses machine learning to recommend a software development methodology. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D. Biagini whose telephone number is (571)272-9743.  The examiner can normally be reached on weekdays from 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Biagini/Primary Examiner, Art Unit 2445